t c memo united_states tax_court dean f and jocelyne s pace petitioners v commissioner of internal revenue respondent docket no filed date dean f pace pro_se igor drabkin for respondent memorandum opinion nameroff special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure in the notice_of_deficiency respondent disallowed a net_operating_loss nol_carryover for which petitioners ' this case was originally commenced under the court’s small_tax_case procedures at trial petitioner moved for and was granted removal of small_tax_case designation - - have conceded however petitioners contend that they have fully paid the federal_income_tax liability and are entitled to a refund the sole issue for decision is whether respondent’s allocation of petitioners’ voluntary tax payment was proper some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time their petition was filed petitioners resided in los angeles california all references to petitioner are to dean f pace preliminary matters petitioner provided general direct testimony with respect to tax_year however he refused to answer any inquiry into matters pertaining to any other year petitioner contended that this court does not have jurisdiction over any years besides sec_6214 provides in pertinent part sec b jurisdiction over other years and quarters ---the tax_court in redetermining a deficiency of there are computational adjustments to petitioners’ claimed charitable_contribution_deduction and self employment_tax computation and deduction the court ordered the parties to file simultaneous briefs petitioners did not file a brief we could declare petitioners in default and dismiss their case see rule 84_tc_693 affd without published opinion 789_f2d_917 4th cir however we decline to do so and we shall decide the case on the merits see 84_tc_716 unless otherwise indicated all section references are to the internal_revenue_code income_tax for any taxable_year shall consider such facts with relation to the taxes for other years as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid in sum this court shall consider facts with relation to other years to the extent we deem necessary to redetermine petitioners’ income_tax_liability for the year before the court the court overruled petitioner’s objections to the questions posed and directed petitioner to respond he respectfully refused by refusing to answer questions during cross-examination petitioner deprived respondent of the right to cross examine therefore petitioner’s direct testimony was stricken see 316_f2d_606 2d cir background petitioners mailed a check for dollar_figure dated date to the internal_revenue_service irs the check did not reference a specific tax_year but the word taxes is reflected on the memo line of the check the irs treated this payment as a subsequent payment for petitioners’ taxes petitioners’ joint tax_return bearing a date by their signatures of date reflects federal_income_tax withheld in the amount of dollar_figure and a estimated_tax payments and amount applied from return of dollar_figure the return shows a total_tax liability of dollar_figure q4e- on date respondent sent a letter to petitioners reguesting payment of dollar_figure which consisted of dollar_figure for the assessed tax_liability dollar_figure for assessed interest and a dollar_figure adjustment for an overstated withholding in the irs transcript on or about date petitioners mailed a check to the irs in satisfaction of this amount petitioners’ joint income_tax return was filed on date on date the irs issued a refund check to petitioners in the amount of dollar_figure which comprises the dollar_figure subsequent payment and a dollar_figure withholding credit the notice_of_deficiency for tax_year was issued to petitioners on date reflecting a deficiency of dollar_figure due to the disallowance of the nol_carryover and computational adjustments petitioners contend that respondent erred in applying the dollar_figure sent in date to the tax_year according to petitioners the dollar_figure should have been applied although not designated by petitioners at the time they sent the check to the taxes petitioners further contend that the dollar_figure payment should be applied to the tax_deficiency stated in the notice_of_deficiency and that they should receive a refund of the excess discussion if a taxpayer makes a voluntary payment without directing the application of the funds the irs may make whatever --- - allocation it chooses see 85_tc_445 the taxpayer does have a right to direct his or her voluntary payment but must make the request or designation how the money is to be applied see 808_f2d_411 5th cir 703_f2d_1030 7th cir estate of baumgardner v commissioner supra pincite in the case at hand petitioners did not designate on the check or otherwise where they wanted the funds to be applied respondent made the allocation to the tax_year in when the return was filed respondent refunded the dollar_figure along with the excess withholding to petitioners petitioners claimed on their return an estimated_tax payment or carryover from the return of dollar_figure however respondent had not yet received petitioners’ return lastly petitioners’ contention that the dollar_figure payment should be applied to the tax_deficiency with the excess refunded to them is absurd since the dollar_figure has already been refunded to them on the basis of this record we hold that respondent did not err in allocating petitioners’ voluntary undesignated payment to under the circumstances presented to the court petitioner should consider himself fortunate that we have not imposed a penalty for raising frivolous issues see sec_6673 a the tax_year see estate of baumgardner v commissioner supra we hold for respondent to reflect the foregoing decision will be entered for respondent
